DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment file 17 May 2019 is acknowledged.  Claims 1-15 and 20-27 have been cancelled.  Claims 16 and 19 have been amended.  Claims 28-41 have been added.  Claims 16-19 and 28-41 are pending and under consideration.



Information Disclosure Statement
The information disclosure statements filed 17 May 2019, 25 June 2019, 09 December 2020, and 24 February 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Divisional Status
The instant application claims priority to USSN 15353919, which issued as US10323090 (PTO-892) on 18 June 2019.  A restriction requirement in application 15353919 defined Group II as “drawn to a polynucleotide encoding a PD1 binder and to related vectors and host cells comprising”.  That group was not examined in the parent application.  The instant claims are consonant with the restriction requirement and the instant application was filed on 17 May 2019, before the issuance of the 15353919 application as US10323090.  Accordingly, the application is a proper divisional filing.   

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16 and 19 each recites “the leucine at position 11” and “the isoleucine at position 89”.  There is insufficient antecedent basis for this limitation in the claim because the claim does not expressly require that the PD1 binder comprising an ISVD contain a leucine at position 11 or a isoleucine at position 89 prior to reciting the substitution.  It is suggested applicant amend the claims to use indefinite articles (a/an) rather than “the” to obviate the antecedent basis issue.
Appropriate correction is required.  





The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19, 30-32, and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
A description adequate to satisfy 35 U.S.C. § 112, first paragraph, must “clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. “An adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.” Id. at 149-150. “Sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or Id. at 1350.  The Federal Circuit has identified a number of factors to be considered in evaluating the adequacy of disclosures supporting generic claims, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1351.  
Scope of the claimed genus
The invention is directed to nucleic acids encoding variants of an anti-PD1 immunoglobulin single variable domain (ISVD) defined by SEQ ID NO: 1 and to bi- and multi-specific constructs comprising them.  Independent claims 16 and 19 encompasses variants of SEQ ID NO: 1 that require substitutions at Kabat positions 11 and 89 of L11V and I89L, but the remaining structure of the anti-PD1 ISVD is undefined.  The combination of three CDRs used is unlimited.  And the only structural requirements placed on the framework sequences of the ISVD that bind PD-1 are that Kabat position 11 must be Valine and position 89 must be leucine.  The genus is therefore very large.  Claims 17, 18, 30-32, and 37-39 depend from claim 16 or 19 but do not further define the sequence of the PD1 binding ISVD variants.  
State of the Relevant Art
As was well-known in the antibody art, the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level even when the same antigen is bound.  E.g., Edwards et al, J Mol Biol 334:103-118 (2003) (PTO-892); see also Marchalonis et al., Dev & Comp Immunol 30:223-247 (2006) (PTO-892), summarized in Abstract and Conclusion.  It was also well established in the art that the formation of an intact antigen-Id. at Figure 2 and “Structure of the VHH”.  Accordingly, the skilled artisan recognized that it was also the case for immunoglobulin single variable domains (ISVD/VHH/nanobodies) that, for it to be reasonably predictable that a variant would bind the same antigen as the parental sequence, the conserved structure provided by the combination of the three CDRs in the context of appropriate framework sequences was generally still essential.  Given the unpredictable effect on functional activity when residues in the CDRs are changed or not conserved between a parent and variant sequence, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, which ISVD variant sequences would retain antigen binding and other desired properties unless, at a minimum, they contained a set of three CDRs that had been experimental demonstrated to confer antigen binding.     

Summary of Species disclosed in the original specification 
The specification describes a number of sequence variants of the PD-1 binding antibody defined by SEQ ID NO: 1.  The amino acid sequence of instant SEQ ID NO: 1 is the amino acid sequence of the ISVD antibody “102C12”, described as SEQ ID NO: 348 in WO2008/071447 (IDS) and US8907065 (PTO-892).  While Figures 2 and 3 describes multiple variant sequences relative to SEQ ID NO: 1, those sequences differ from SEQ ID NO: 1 at a very limited number of positions.  And for each of those positions, only a limited number of amino acid residues are utilized.  Further, only a limited number of changes, to a single alternate residue, are in a CDR.  The variants that are described all share CDR1, 2, and 3 sequences in which the CDRs are either SEQ ID NOS: 3, 4, and 5 (using the Kabat definition) or SEQ ID NOS: 6, 7, and 8 (same as 5) (using the Abm definition).  The encoding nucleic acids are only generically described in terms of a nucleic acid encoding a particular amino acid sequence, so the encoding nucleic species are limited to the same breadth as the amino acid sequences.

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
As discussed above, the genus of PD1 binding ISVD recited in the independent claims encompasses variant sequences with highly diverse structures that are unrelated by even by the sequence of the CDRs.  And while Applicant has described several variants, the variants differ only at a limited number of positions.  Notably, all variants contain a highly related set of 

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
As noted above, the art generally accepted that the combination of the CDRs within an immunoglobulin single variable domain antibody was the minimum structure essential for binding specificity.  In this case, the claims as currently recited do not require the CDRs that are essential to maintain binding to PD-1.  Therefore, the rejected claims do not require a structure that could be considered to reasonably confer the claimed function or to define an identifying characteristic shared among the members of the claimed genus. 

 


Claims 16-19, 30-32, and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for nucleic acids encoding immunoglobulin single variable domain (ISVD) variants of the ISVD defined by SEQ ID NO: 1 that bind PD-1 and in which the variants contain the combination of CDRs recited in claims 28 or 35, with or without the specifically recited amino acid substitutions in the ISVD defined by SEQ ID NO: 1 at Kabat positions 11 and 89, does not reasonably provide enablement for nucleic acids encoding variants of SEQ ID NO: 1 as broadly recited in the independent claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
          Nature of the invention/Breadth of Claims

The invention is directed to variants of the anti-PD-1immunoglobulin single variable domain (ISVD) defined by SEQ ID NO: 1.  The breadth of the claims has been discussed above in the written description rejection, which is incorporated here in full.    
State of the Art/Predictability

The state of the art regarding antibody engineering discussed above in the written description rejection is also incorporated here in full.  Method of making and screening substitution variants of ISVD were well known in the art prior to the effective filing date, e.g., US8907065 (PTO-892) and WO2015/173325 (IDS).  The level of skill in the art is therefore high.  But, while methods of making and screening for variants that retained antigen binding and had other desirable properties were known in the art, identification of those variants was still a trial-and-error process.    
Guidance/ Working Examples

The specification provides working examples in which a limited number of substitutions at a defined set of positions in SEQ ID NO: 1 were introduced and the resulting variants shown to still bind PD-1.  While the number of individual variants produced was several in number, the number of positions shown to be tolerant of substitution is limited and all the variants contain the same set of CDRs as present in SEQ ID NO: 1.  Guidance is lacking to suggest that substitutions at other Kabat positions, particular in the absence of defined CDRs, would preserve binding to binding to PD-1, a function that is essential to the claimed ISVD.  
In view of the above, one of skill in the art would be required to perform undue trial-and-error experimentation to make and use variants and their encoding nucleic acids as broadly recited in the instant claims.  Accordingly, the claims are not commensurate in scope with the enablement provided in the specification.


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 16-19 and 28-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,544,222 (PTO-892).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite as part of the PD1/CTLA4 binder construct a PD-1-binding ISVD that comprises the Kabat position 11 and 89 substitutions recited in the instant independent claims, as well as the CDRs recited in the dependent claims.  The patented claims also recite the same half-life extending human serum albumin-binding ISVD, C-terminal Ala 




Allowable Subject Matter 
No claim is allowed.  

It is noted that WO2015/173325 (IDS) (and its related US filings) teaches making substitutions in ISVD framework positions to improve the properties of the ISVD.  Those substitutions include Kabat positions 11 and 89.  However, WO2015/173325 published on 19 November 2015, which is after the 18 November 2015 effective filing date of the instant claims so that it is not available as a reference under 35 USC 102(a)(1).  In addition, the names inventors are Buyse and Boutton, which are also inventors on the instant application, so that while the effectively filed date would be available as a reference under 35 USC 102(a)(2), the exception under 35 USC 102(b)(2)(A) appears to apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643